         Case 4:96-cr-00201-MWB Document 490 Filed 10/15/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                       No. 4:96-CR-00201-02

         v.                                         (Judge Brann)

    FREDDIE AGUILERA-QUINJANO,

                Defendant.

                             MEMORANDUM OPINION

                                 OCTOBER 15, 2020

        Currently pending before the Court is Freddie Aguilera-Quinjano’s motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A).1 Aguilera-Quinjano

contends that he is entitled to release to home confinement due to the COVID-19

pandemic and his particular susceptibility to the virus.2 The Government opposes

the motion.3

I.      BACKGROUND

        In 1997, Aguilera-Quinjano was convicted, following a jury trial, of

conspiracy to possess with the intent to distribute five or more kilograms of cocaine,

in violation of 21 U.S.C. § 846.4 Aguilera-Quinjano was thereafter sentenced to a

term of life imprisonment.5



1
     Doc. 475.
2
     Id.; Doc. 480.
3
     Doc. 488.
4
     Docs. 21, 204.
5
     Doc. 254.
         Case 4:96-cr-00201-MWB Document 490 Filed 10/15/20 Page 2 of 10




        This conviction was merely the last in a long string of criminal convictions

that Aguilera-Quinjano sustained for drug trafficking. In 1988, Aguilera-Quinjano

was convicted in the United States District Court for the Southern District of Florida

of possession and conspiracy to possess with the intent to distribute five or more

kilograms of cocaine and was sentenced to thirty years’ imprisonment.6 In 1989,

Aguilera-Quinjano was again convicted of—among other crimes—possession with

the intent to distribute cocaine, this time in the United States District Court for the

Northern District of New York.7 Aguilera-Quinjano was sentenced to thirty years’

imprisonment, to be served consecutive to his sentence in the Southern District of

Florida.8 Then, in 1990, Aguilera-Quinjano was convicted in the United States

District Court for the Middle District of North Carolina of conspiracy to manufacture

and possess with the intent to distribute cocaine and was sentenced to fifteen years’

imprisonment, to run concurrent to his other sentences.9

        Aguilera-Quinjano is currently incarcerated at the Federal Medical Center

Butner, located in Butner, North Carolina (“FMC Butner”), and has filed a motion

for compassionate release.10 In his motion, Aguilera-Quinjano asserts that he is 75

years of age and suffers from, most notably, stage three rectal cancer, hypertension,



6
     United States v. Aguilera-Quinjano, No. 1:87-CR-00710-MGC-1 (S.D. Fla., ECF Nos. 1, 117).
7
     United States v. Aguilera-Quinjano, No. 1:87-CR-00255-LEK-1 (N.D.N.Y., ECF Nos. 1, 64,
     76).
8
     Id. at ECF No. 76.
9
     United States v. Aguilera-Quinjano, No. 2:85-CR-00098 (M.D.N.C.).
10
     Doc. 475.
                                                 2
          Case 4:96-cr-00201-MWB Document 490 Filed 10/15/20 Page 3 of 10




type 2 diabetes mellitus, and coronary heart disease, all of which place him at a

higher risk of serious illness or death should he contract COVID-19.11 The

Government concedes that Aguilera-Quinjano’s medical conditions place him at an

elevated risk of harm from COVID-19, but responds that the relevant 18 U.S.C.

§ 3553(a) sentencing factors militate against releasing him from confinement.12 This

motion is ripe for consideration and, for the following reasons, Aguilera-Quinjano’s

motion will be denied.

II.      DISCUSSION

         “[A]s a general matter, a court cannot modify a term of imprisonment after it

has been imposed without specific authorization.”13 Congress has provided courts

with the authority to modify sentences through its enactment of 18 U.S.C.

§ 3582(c)(1)(A). That statute permits courts to reduce an inmate’s sentence if the

inmate has exhausted his administrative remedies14 and if, as relevant here,

“extraordinary and compelling reasons warrant such a reduction.”15 Courts should

also consider the relevant § 3553(a) sentencing factors16 and whether “the defendant




11
      Docs. 480, 482.
12
      Doc. 488.
13
      McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007).
14
      The Government concedes that Aguilera-Quinjano has exhausted his administrative remedies.
      (Doc. 488 at 7-8).
15
      18 U.S.C. § 3582(c)(1)(A)(i).
16
      Id.
                                                3
         Case 4:96-cr-00201-MWB Document 490 Filed 10/15/20 Page 4 of 10




is . . . a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).”17

        A.     Extraordinary and Compelling Reasons

        Congress has not defined the term “extraordinary and compelling.” However,

the Sentencing Guidelines define the term to include a terminal illness, or any non-

terminal illness “that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover.”18 This definition is not, however, authoritative, as “[t]he

Commission has not updated its policy statement to account for the changes imposed

by the First Step Act, and the policy statement is now clearly outdated.”19 Thus,

while “the Policy Statement provides useful guidance for district courts in assessing

a defendant’s eligibility for compassionate release, . . . it does not constrain a court’s

independent assessment of whether ‘extraordinary and compelling reasons’ warrant

a sentence reduction under § 3852(c)(1)(A).”20 “The burden rests with the defendant

to show that a reduction in sentence is proper.”21

        Aguilera-Quinjano has sustained his burden of establishing that extraordinary

and compelling reasons weigh in favor of granting compassionate release. As an


17
     U.S. Sentencing Guidelines Manual § 1B1.13(2).
18
     Id. § 1B1.13, cmt. n.1(A).
19
     United States v. Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa. 2020).
20
     United States v. Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *3 (M.D. Pa. Aug. 5, 2020)
     (brackets and internal quotation marks omitted).
21
     United States v. Rengifo, No. CV 1:13-CR-00131, 2020 WL 4206146, at *2 (M.D. Pa. July 22,
     2020).
                                                 4
          Case 4:96-cr-00201-MWB Document 490 Filed 10/15/20 Page 5 of 10




initial matter, the Court notes that the existence of COVID-19 cannot alone justify

compassionate release. As the United States Court of Appeals for the Third Circuit

has explained:

         We do not mean to minimize the risks that COVID-19 poses in the
         federal prison system, . . . But the mere existence of COVID-19 in
         society and the possibility that it may spread to a particular prison alone
         cannot independently justify compassionate release, especially
         considering BOP’s statutory role, and its extensive and professional
         efforts to curtail the virus’s spread.22

Thus, to demonstrate extraordinary and compelling reasons for compassionate

release, movants must show that they suffer from one or more ailments that render

them particularly susceptible to serious injury or death should they contract COVID-

19.

         Aguilera-Quinjano’s medical records reveal that he suffers from numerous

ailments that increase his susceptibility to serious illness as a result of COVID-19,

including cancer, hypertension, type 2 diabetes mellitus, obesity, and coronary artery

disease.23 The Centers for Disease Control and Prevention lists these conditions as

factors that increase an individual’s risk for serious complications from COVID-

19.24 The risks posed by these conditions have been confirmed by numerous




22
      United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
23
      Doc. 482 at 1, 3, 7, 9, 69, 139, 155-56, 160, 183-84, 188, 193-95, 201.
24
      See Centers for Disease Control and Prevention, Coronavirus Disease 2019, People with
      Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
      precautions/people-with-medical-conditions.html (last visited Oct. 7, 2020).
                                                    5
         Case 4:96-cr-00201-MWB Document 490 Filed 10/15/20 Page 6 of 10




studies.25 Thus, it is clear that Aguilera-Quinjano is at a high risk of serious illness

or death from COVID-19 and, as the Government concedes,26 has therefore “shown

‘extraordinary and compelling reasons’ that would allow the court to grant

compassionate release.”27

        B.     Relevant Sentencing Factors

        Turning next to the relevant § 3553(a) factors, the Court concludes that said

factors militate against a sentence reduction. The relevant sentencing factors to

consider under § 3553(a) include, inter alia, (1) “the nature and circumstances of the

offense and the history and characteristics of the defendant”; (2) “the need for the

sentence imposed . . . to protect the public from further crimes of the defendant”; (3)

“the need for the sentence imposed . . . to afford adequate deterrence to criminal

conduct”; and (4) “the need for the sentenced imposed . . . to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the

offense.”28

        As to the nature and circumstances of the offense and the history and

characteristics of the defendant, the Court notes that the offense was a serious one.

Aguilera-Quinjano was involved in a conspiracy to distribute large quantities of


25
     See Centers for Disease Control and Prevention, Evidence Used to Update the List of
     Underlying Medical Conditions that Increase a Person’s Risk of Severe Illness from COVID-
     19, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html
     (last visited Oct. 7, 2020).
26
     Doc. 488 at 9-11.
27
     United States v. Horton, No. 1:13-CR-16, 2020 WL 4473405, at *4 (M.D. Pa. Aug. 4, 2020).
28
     18 U.S.C. § 3553(a).
                                                6
         Case 4:96-cr-00201-MWB Document 490 Filed 10/15/20 Page 7 of 10




cocaine, which not only may have resulted in individuals becoming addicted to

cocaine, but also could have resulted in numerous overdoses and/or deaths. Notably,

Aguilera-Quinjano ran this drug trafficking conspiracy from inside a federal prison

while he was in custody for previous drug offenses.29 While in federal custody,

Aguilera-Quinjano managed to connect cocaine producers in Columbia with drug

traffickers in the United States; police interdicted seventeen kilograms of cocaine

during the course of this conspiracy, although they determined that the conspiracy

resulted in the distribution of at least fifty kilograms of cocaine.30 The PSR also

recommended a sentencing enhancement for obstruction of justice, as Aguilera-

Quinjano made several attempts to threaten witnesses against him, including

apparently plotting the murder of one witness’s brother.31 The severity of this crime

is reflected in the life sentence imposed for this conviction.

        Moreover, as discussed above, Aguilera-Quinjano has a lengthy and serious

criminal history. In addition to a previous conviction for burglary, Aguilera-

Quinjano’s criminal history includes three separate convictions for involvement in

drug trafficking conspiracies that resulted in the distribution of dozens of kilograms

of cocaine along the eastern coast of the United States.32 This history weighs heavily

against immediate release from custody.


29
     See Presentence Report (PSR) at 5-7.
30
     Id. at 7, 8.
31
     Id. at 11.
32
     Id. at 13-15.
                                            7
        Case 4:96-cr-00201-MWB Document 490 Filed 10/15/20 Page 8 of 10




        Turning to the need to protect the public, the Court notes that, although

Aguilera-Quinjano’s criminal history is lengthy and serious, there likely is no longer

a significant need to protect the public from his criminal behavior. Aguilera-

Quinjano is now 75 years of age and, as his medical records demonstrate, suffers

from numerous ailments that impair his physical abilities. Simply by nature of

Aguilera-Quinjano’s age and medical ailments, there is little possibility that he will

again participate in an international criminal drug trafficking conspiracy.

        Importantly, a study conducted by the United States Sentencing Commission

reveals that offenders above the age of 60 with a base offense level of 36 for their

crime of conviction have only a 3.5 percent recidivism rate.33 This emphasizes the

very low risk that Aguilera-Quinjano poses to the public should he be released from

custody and indicates that there is not a strong need to afford adequate deterrence

through continued detention. Balanced against this is the fact that Aguilera-Quinjano

was in federal custody when he committed the present crime.34 This raises some

concern that nothing short of continued incarceration may prevent Aguilera-

Quinjano’s criminal behavior. Nevertheless, there is no strong need to protect the

public from Aguilera-Quinjano or afford adequate deterrence to future criminal

activity, and these considerations thus weigh in favor of release from custody.




33
     The Effects of Aging on Recidivism Among Federal Offenders, p. 17, fig. 9 (United States
     Sentencing Commission Study, Dec. 2017).
34
     Doc. 19 at 7.
                                              8
         Case 4:96-cr-00201-MWB Document 490 Filed 10/15/20 Page 9 of 10




        Turning last to the need to promote respect for the law, to provide just

punishment for the offense, and to reflect the seriousness of the offense,35 none of

these sentencing goals would be met by granting compassionate release. It bears

noting that Aguilera-Quinjano has not been sentenced to a term of years

imprisonment, but to a term of life; the sentence explicitly contemplates that

Aguilera-Quinjano will remain in federal custody for the remainder of life.36 This

sentence was imposed for good reason—Aguilera-Quinjano’s crime of conviction

was brazen and shocking. Not only did he distribute dozens of kilograms of cocaine,

but he did so while in federal custody and serving three active sentences for drug

trafficking. It appeared that virtually nothing could or would prevent Aguilera-

Quinjano from further criminal offenses.

        Given these facts, a release from custody simply would not promote respect

for the law, provide just punishment for the offense, or reflect the seriousness of the

offense. Accordingly, the Court concludes that the relevant § 3553(a) factors weigh

against granting Aguilera-Quinjano’s motion for compassionate release.




35
     18 U.S.C. § 3553(a).
36
     Moreover, the Court notes that Aguilera-Quinjano is serving the sentence imposed by the
     Northern District of New York, and likely still has in excess of one decade left to serve of that
     sentence. Thus, this Court does not truly have the power to release Aguilera-Quinjano from
     custody, as a modification of his sentence from this Court would still leave him in custody to
     serve the remaining sentence imposed by the Northern District of New York.
                                                  9
        Case 4:96-cr-00201-MWB Document 490 Filed 10/15/20 Page 10 of 10




        C.    Dangerousness

        Finally, the Court must consider whether “the defendant is . . . a danger to the

safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g).”37 As discussed above, it is apparent to the Court that Aguilera-Quinjano

does not present a significant danger to his community. This factor therefore does

not weigh against his release from custody.

        D.    Weighing the Relevant Considerations

        After weighing the relevant considerations, the Court concludes that the

relevant § 3553(a) factors—most notably the extremely serious nature of the

offense—outweigh Aguilera-Quinjano’s extraordinary and compelling reasons for

compassionate release. Accordingly, the Court will deny his motion for

compassionate release.

III.    CONCLUSION

        For the foregoing reasons, Aguilera-Quinjano’s motion for compassionate

release will be denied.

        An appropriate Order follows.


                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge

37
     USSG § 1B1.13(2).
                                           10
